Opinion of the Court
PER CURIAM:
Among other offenses, the accused was found guilty of false swearing, in violation of Uniform Code of Military Justice, Article 134, 10 USC § 934. Our examination of the specification, however, discloses that its averments fail to allege, either expressly or by fair implication, that the statement was in fact false. Indeed, the count is, except for the factual material set forth therein, precisely the same as that which we found insufficient in United States v McCarthy, 11 USCMA 758, 29 CMR 574. Compare United States v Chaney, 12 USCMA 378, 30 CMR 378. The findings of guilty of Charge II are, accordingly, set aside.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of .the Army. The board may re*599assess the sentence on the basis of the remaining findings of guilty or order a rehearing on a proper specification and the penalty.